office_of_chief_counsel internal_revenue_service memorandum number release date cc pa b02 sdmurray postn-110687-08 uilc date june to frank avila office of appeals field operations west area team from carol p nachman senior technician reviewer procedure administration subject interest_netting and abatement of interest this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend ---------------------------------- ----------------------------------------- t r ty1 ------- ty2 ------- ty3 ------- ty4 ------- ty5 ------- ty6 ------- d1 d2 d3 d4 d5 d6 d7 --------------------- --------------------- ----------------------- ------------------- ---------------- ------------------ ------------------ postn-110687-08 ------------------- --------------------------- d8 d9 d10 ------------------------ d11 ------------------------ d12 d13 ------- d14 ------------------ d15 --------------------- d16 --------------------- d17 --------------------- d18 ------------------------- d19 ------------------------- x1 dollar_figure ------------- x2 dollar_figure ------------ x3 dollar_figure ------------ x4 dollar_figure ------------- x5 dollar_figure ------------- x6 dollar_figure ------------ x7 dollar_figure ------------- x8 dollar_figure ------------- x9 dollar_figure --------------- x10 dollar_figure --------------- x11 dollar_figure ------------ issue that a taxpayer has paid but which is not payable under sec_6601 is subject_to net rate netting under sec_6621 whether excess underpayment or deficiency_interest conclusion excess underpayment interest that is not payable whether or not paid is not available for interest_netting under sec_6621 facts a overview this case involves netting of overpayment and underpayment interest the taxpayer t made a request under sec_6621 for interest_netting covering four years two of which are in dispute the service processed the request and after netting issued a refund to the taxpayer for one the earlier of the two disputed years and no refund for the other year postn-110687-08 detailed information is set out in the sections that follow but the basic background for each of the two years at issue is that there were unpaid taxes due on which underpayment interest was imposed followed by overpayments that earned interest until refunded more specifically after the returns were filed examinations determined deficiencies in tax that were timely assessed under statute extensions the taxpayer made advance and follow-on payments toward the deficiencies these remittances plus prior credits and estimated_tax payments paid the accounts in full including accrued interest later overpayments were generated by nol carrybacks the overpayments were refunded to t with interest the service used a date later than the correct one in determining when the loss_carrybacks were effective as credits with the result that less underpayment interest was abated than should have been ie the taxpayer overpaid interest the point of contention is over how this excess overpaid underpayment interest should be treated for interest_netting purposes t contends that the service erred in its computations by excluding the excess_interest from the net rate adjustments and if corrected the taxpayer is entitled to a larger refund than it received the service on the other hand has determined that any excess underpayment interest_paid cannot be the basis for an additional refund because the period of limitations on claims for refund or abatement of underpayment interest had expired as of the time of the request for netting b the netting claim t’s representative r submitted to the service a claim dated d1 received on d2 on form_843 claim_for_refund and request for abatement with attached letter for interest_netting under sec_6621 for tax years ty1 through ty4 t requested that the service apply a net rate of zero to overlapping periods of underpayment interest and overpayment interest for the four tax years as to ty2 and ty3 t requested refunds after netting and with interest of dollar_figurex1 and dollar_figurex2 respectively on d3 the service through one of the complex interest teams in ogden sent t a letter with a copy to r informing t that the service was allowing interest_netting for ty1 through ty4 resulting in a total refund of dollar_figurex3 enclosed with the letter was a cd with detailed interest computations although not recited in the letter the service’s computations effectively reduced the refund amounts that t claimed for ty2 and ty3 by doing a full re-computation of interest for these periods with what the team termed a write off of any reduction in underpayment interest that was outside the period of limitation for an abatement claim the computations for ty2 also included an adjustment on the overpayment side for an amount of interest dollar_figurex4 that the interest specialists determined was previously postn-110687-08 refunded to t in error though the period of limitation for an erroneous-refund action had expired in other words certain amounts of interest were not available for netting t through r objected to this approach at least as to the write-off in a d4 letter to the service t’s apparent position is that in the netting computations the excess underpayment interest should not be deducted from the total underpayment interest assessed and paid for ty and ty the letter characterizes the issue as whether the write-off of amounts that can be used for netting purposes on the basis that the amounts are barred by statute limited the extent of netting to which t was otherwise legally entitled t requested that the service redo the computations in a different way in order to correctly net all of the transactions that posted through d5 which is roughly when the accounts went from underpaid to overpaid status without regard to the carrybacks must be put into one computation on the interest software and the remaining carryback transactions and subsequent refunds should be put into a separate computation it remains our position that it was incorrect to perform a full recomputation on the accounts and that instead the deficiency portion and the refund portion should have been separated so as to obtain a correct interest- netting calculation we interpret this language as claiming that all deficiency_interest running to the underpayment end-date should be calculated separately from the credit interest resulting from the carrybacks in order to give t the full benefit of netting rather than computing all of the transactions together which adjusts downward the deficiency_interest to be netted the letter asserts that when interest_netting is computed in the right way t is due additional refunds of dollar_figurex5 for ty2 and dollar_figurex6 ty3 c carrybacks excess underpayment interest the nol carrybacks which the service evidently credited with the wrong effective dates leading to the complication in this case were made after but the loss_year was before the ty2 and ty3 liabilities including interest were full paid specifically on d6 t paid an assessed deficiency plus interest for ty2 and on d7 the company paid its liability for ty3 the deficiencies were assessed on d8 which was within the absent fraud or a misrepresentation of material fact an erroneous refund action must be commenced within two years of the refund sec_6532 it is unclear why the d5 date was used given that the payments which brought the accounts into credit status posted on d6 and d7 we assume it is an error t has not objected to the interest-netting computations for ty1 or ty4 postn-110687-08 assessment_period as extended by agreement to d9 an nol_carryback from ty5 to ty2 was posted as of d10 and another nol_carryback from ty5 to ty3 was posted as of d11 as a consequence of the carrybacks the service issued refunds to t for ty2 and ty3 it seems the refunds did not include the amount of deficiency_interest that accrued from the filing_date of the loss_year d12 to the dates the interest was later paid d6 for ty2 and d7 ty3 for ty2 the accrued interest was dollar_figurex7 and for ty3 the accrued interest was dollar_figurex8 d appeal as part of its d4 response to the service’s action on the netting claim t requested reconsideration including if necessary review by appeals in a d14 letter to t copy to r the service treated t’s netting claim as partially a request for abatement of interest namely the excess overpaid interest and denied the request because the refund period for ty2 and ty3 was expired the letter informs t that the case has been referred to appeals t and r continue to assert that the irs’s computation was incorrect and have requested a conference with appeals to press their case law and analysis a purpose of netting the purpose of interest_netting is simply to relieve a taxpayer from owing more interest than the service owes the taxpayer on equal amounts of money for equal lengths of time there can be a substantial difference in the rate of interest under sec_6621 that is payable on underpayments and allowable on overpayments prior to the enactment of sec_6621 in because the interest rate on underpayments was higher than that on overpayments taxpayers with overlapping periods of underpayment and overpayment interest often were assessed a net interest charge even if the amounts of the underpayment and overpayment were the same h_r conf the d4 letter is unclear as to whether the same nol was carried back to both ty2 and ty3 or if two different nols were carried back one to ty2 and one to ty3 sec_6601 provides that when a carryback of an nol or a net_capital_loss reduces or eliminates a deficiency in tax for a prior year the taxpayer remains liable for underpayment interest on the reduced or eliminated amount from the last date prescribed for payment of the tax to the filing_date for the loss_year the taxpayer is not liable for interest on the reduced or eliminated after the filing_date of the loss_year and any interest assessed after that date is abated refunded credited or otherwise applied to the taxpayer’s benefit pursuant to irm taxpayers may ask appeals to reconsider a claim disallowed by an area office or an irs campus site the underpayment rate remains higher than the overpayment rate for corporate taxpayers sec_6621 - postn-110687-08 rep no pincite congress acted to correct this difference with sec_6621 which provides for a net interest rate of zero on overlapping periods of underpayment interest and overpayment interest with regard to the same taxpayer specifically congress provided in sec_6621 that to the extent interest is payable under subchapter_a sections and allowable under subchapter_b sections on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest under this section on such amounts shall be zero for such period b timing requirements sec_6621 is effective generally for periods of overlap beginning after date but it is also applicable to prior periods if the controlling period of limitation for a claim_for_refund_or_credit of the overpayment interest was open on date the limitations_period for a claim for additional interest on the overpayment was also open on date the taxpayer reasonably identifies and establishes the overpayment and underpayment periods subject_to netting and the taxpayer requests netting not later than date rra ’98 pub_l_no sec_3301 112_stat_685 special rule as amended by pub_l_no sec_4002 sec_112 stat revproc_99_43 1999_2_cb_579 sec_3 a taxpayer’s request for interest_netting submitted after date is nevertheless timely if either the limitations_period as to underpayment interest or the period as to overpayment interest is open after date in addition to both being open as of date in all cases both periods must have been open on the date of enactment for sec_6621 to apply 379_f3d_1303 fed cir with regard to t the period relative to underpayment interest as well the period relative to overpayment interest was open for both ty2 and ty3 on date the periods were also open for each year after date as to underpayment interest the period during which a taxpayer may file a claim for credit or refund of underpayment interest is ordinarily either three years from the date the return was filed which for t’s ty2 return was d15 and for the ty3 return d16 or two years after the interest was as explained in the irm t he reference in the provision that the ‘net rate of interest shall be zero’ does not mean the irs will not charge or allow interest only that the rates of interest will be equalized so that they net to zero irm postn-110687-08 paid d6 and d7 whichever is later sec_6511 revproc_99_43 sec_4 there are special rules however in the case of a carryback or an extension on assessment of tax both of which are present in t’s situation because the rule for extensions provides the longest period we consider it to be controlling under this rule if a taxpayer and the service agree during the period that is three years after a return is filed or two years after tax for the period is paid whichever is later to extend the period for assessment of tax then the period for a refund claim ends no earlier than six months after the expiration of the extended assessment_period sec_6511 by agreement presumably reached sometime during the normal two- or three-year period for a refund claim the extended assessment_date for both ty2 and ty3 was d9 six months after d9 was d17 or thereabout which is later than date and later than december dollar_figure as to overpayment interest the period during which t could make a claim for additional overpayment interest was six years from the date the service allowed the refunds d10 for ty2 and d11 for ty3 u s c revproc_99_43 sec_4 revrul_56_506 1956_2_cb_959 the six years did not end until d18 and ddollar_figure under the facts described above t met the conditions for the netting of interest for ty2 and ty3 as long as the limitations_period as to each type of interest was open as of date which by all appearances they were and as long as at least one of the limitations periods for either type was open after date which also appears to be true then the underpayment and overpayment interest is within the retroactive reach of sec_6621 it does not matter-for the allowance of a claim as timely-that the period to claim a refund of underpayment interest was closed when the netting claim was filed as the overpayment interest period was still open in terms of how netting is to be applied though the open or closed status of the refund period has an effect if the refund period for underpayment interest is still open when a netting claim is filed then the net rate of zero is applied by lowering underpayment interest and refunding or crediting the difference with interest if necessary revproc_99_43 sec_4 if the period is closed when the claim is filed but the period for paying additional overpayment interest is open then the net rate of zero is applied by increasing overpayment interest with a refund_or_credit revproc_99_43 sec_4 otherwise the carryback rule would apply pursuant to sec_6511 which provides that the refund period shall be three years after the due_date of the return for the loss_year unless the extension- agreement rule provides a longer period even measuring the period using one of the other two standards-the default rule or the carryback rule-the period was open on date the dates on which t paid the underpayment interest were not more than two years before date likewise t’s return for the loss_year ty5 was due no later than d12 less than three years before date the return must have been a short_year return for the d13 period likely because of a change to the annual_accounting_period and thus due on d12 sec_443 sec_1_443-1 sec_1_6072-2 the same six-year period applied for filing suit any_action brought now is time-barred postn-110687-08 as explained the period to file a timely claim_for_refund of underpayment interest for ty2 and ty3 was closed when t filed its netting claim while the period for paying additional overpayment interest was open therefore for ty2 and ty3 the net rate of zero should have been and was applied by increasing overpayment interest owed to t and refunding the result t contends that the increase to overpayment interest should have been larger c amounts to be netted the universe of interest potentially available for netting is whatever interest accrues during the respective underpayment and overpayment periods interest on an underpayment_of_tax runs from the last date prescribed for payment of the tax to the date paid sec_6601 the last date prescribed for payment of tax is the date fixed for filing an associated return without regard to extensions of time to file sec_6151 sec_301_6611-1 by that measure interest on t’s underpayments ran from d15 to d6 for ty2 and from d16 to d7 for ty3 overpayment interest runs in the case of a refund from the overpayment date to a date preceding the issuance of the refund by not more than days sec_6611 an overpayment occurs on the payment_date of an amount that exceeds the tax_liability 332_us_524 defining overpayment as meaning any payment in excess of that which is properly due sec_301_6611-1 when an overpayment results from a carryback the overpayment date-or credit availability date-is generally the return_due_date for the year resulting in the carryback or if the return is filed late the date of filing sec_6611 for imf accounts overpayment interest stops days before the refund for bmf accounts interest stops nine days before the refund irm once an overpayment is refunded interest on the overpayment is no longer allowable 997_f2d_335 7th cir in t’s case the overpayment date for both ty2 and ty3 was d10-the filing_date of the return for the loss_year the refunds were made on d8 and d9 so the overpayment interest periods ended nine days before d8 and d9 the total amount of ty2 underpayment interest charged to and paid_by t from the interest start-date to end-date was dollar_figurex9 the total amount of ty3 underpayment interest was dollar_figurex10 t claims that these amounts can be netted against overlapping overpayment interest the automated computations run by the service however reduced the totals to account for overcharged interest x7 and xdollar_figure we conclude that such corrections to underpayment interest available to be netted are proper for reasons unclear to us the reduction or write off for ty3 year was only x11 instead of x8 which was the amount of interest that accrued from the availability date of the carryback at least in the service’s computations in any case the taxpayer received no netting benefit as to ty3 postn-110687-08 a threshold requirement of sec_6621 is that underpayment interest is payable and overpayment interest is allowable if interest is not payable or allowable then it is not interest as described in sec_6621 862_f2d_1561 fed cir tax and interest payments are creatures of statute and such statutory provisions are to be given their plainest reasonable meaning in implementation of the discernible intent of congress notably the section does not contain or imply qualifying language for underpayment interest other than payable under sec_6601 such as assessed accrued paid imposed etc nor does the section provide that any overpayment interest other than allowable interest under sec_6611 such as allowed accrued or credited interest is capable of being netted underpayment interest is payable under sec_6601 from the tax due_date to the payment_date 483_f3d_1345 fed cir sec_6601 imposes interest for any period during which an amount of tax is both due and not paid determining how much interest is owed-meaning how much is payable -is a three-part formula of time principal and rate if any one or more of the three such as time is incorrect the interest amount will be too high or too low thus if underpayment interest continues after the date of full payment then the interest amount will be too much but only the amount up to the payment_date is payable under sec_6601 while the difference is not the unpayable amount is excess_interest that the affected taxpayer is entitled to have abated and if already paid refunded or credited elsewhere as an overpayment similarly overpayment interest is allowable under sec_6611 only from the date of the overpayment to either the refund date minus the or 13-day back-off period or the credit transfer date if the service allows too much interest the excess is not allowable we interpret sec_6621 as applicable only to underpayment interest that is strictly payable see 478_us_310 interest provision strictly construed 992_f2d_766 8th cir further only allowable overpayment interest can be netted under sec_6621 see 62_fedclaims_299 holding that sec_6621 interest_netting did not apply because overpayment interest was not allowable on credit elect overpayments or on overpayments refunded within days of the filing of the refund return aff’d 445_f3d_1355 fed cir indeed revproc_99_43 states in sec_3 that it does not apply to an overpayment or underpayment for any period during which interest on the overpayment or underpayment was not allowable or payable by law eg the 45-day interest disallowance rule under sec_6611 t’s ty2 and ty3 underpayment interest that was written off for netting purposes was not interest payable under sec_6601 as of the time of the netting claim it is true that interest on the deficiencies in both years was payable up to the point the balances were paid off when the taxpayer later chose to carryback nols however the amount of interest that had been payable under sec_6601 and was in fact paid was reduced sec_6621 allows for netting of interest that is payable not interest that postn-110687-08 was payable at one time the unpayable interest should have been abated and returned to t and t could have filed a timely administrative refund claim not having done so t may not use netting to obtain a refund outside of the limitations perioddollar_figure because certain amounts of underpayment interest were not payable it was appropriate for the service to correct the underpayment interest available for netting to do the write-offs corrections of this sort appear to be contemplated by the revenue_procedure which explains that amounts submitted in a taxpayer’s computations are not only subject_to verification but may be subject_to adjustment for purposes of computing the net interest rate of zero pursuant to sec_6621 revproc_99_43 sec_5 see also irm when applying interest_netting by adjusting overpayment interest because the period for refund of underpayment interest is closed and the underpayment interest is not correct then p erform the net rate adjustment based on the correct amount of underpayment interest dollar_figure this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions even if the period remained open we would still consider the excess_interest to be not payable in connection with netting although t does not seem to challenge any correction to overpayment interest for ty2 under our analysis the excess overpayment interest that was erroneously refunded to t would not be allowable interest available for netting like the difference between interest that is payable and interest that has been overpaid but is not payable for which a taxpayer may have a separate right to reclaim limiting netting to allowable overpayment interest is independent of whether the service may recapture excess overpayment interest such as through an erroneous refund action or common_law right of setoff
